Citation Nr: 0631124	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  02-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
January 1958. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
cause of the veteran's death.

In October 2003, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran died in December 1999.  The death certificate 
shows that the immediate causes of death were 
bronchopneumonia due to or as a consequence of congestive 
heart failure/advanced emphysema, chronic obstructive 
pulmonary disease due to or as a consequence of heavy 
smoking.  The death certificate also listed extensive cancer 
of the larynx, stage 4, possible recurrence as an other 
significant condition contributing to death. 

2.  At the time of death, the veteran was service-connected 
for right meniscectomy with degenerative joint disease, rated 
as 30 percent disabling and right leg dermatitis, rated as 
noncompensably disabling.  The veteran was also in receipt of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for residuals following a cerebrovascular accident, 
involving left lower extremity neuropathy, rated as 
40 percent disabling, and left upper extremity neuropathy, 
rated as 30 percent disabling.  The veteran had a combined 
evaluation of 70 percent and was in receipt of a total rating 
for compensation based upon individual unemployability at the 
time of his death as of April 22, 1997.  

3.  The conditions which caused or contributed to the 
veteran's death were not manifested during service or within 
one year after the veteran's discharge from service, and a 
preponderance of medical evidence is against a showing that 
any such conditions were related to service or to the 
veteran's service-connected disorders.

4.  The veteran's service-connected disabilities are not 
shown to have substantially or materially contributed to the 
cause of the veteran's death.

5.  The preponderance of the evidence is against a finding 
that cerebrovascular accident, involving left lower extremity 
neuropathy and left upper extremity neuropathy substantially 
or materially contributed to the cause of the veteran's 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

By a letter dated in January 2001, which is after initial 
consideration of the claim (and which timing will be 
discussed below), VA advised the appellant of the essential 
elements of the VCAA.  VA informed the appellant that it 
would make reasonable efforts to help her get the evidence 
necessary to substantiate her claim, but that she must 
provide enough information so that VA could request any 
relevant records.  It told her that it was responsible for 
obtaining any evidence held by a government agency.  The 
appellant was also informed that if she had any evidence in 
her possession pertaining to the claim, she should submit it 
to VA.  

The January 2001 letter failed to inform the appellant of the 
evidence necessary to substantiate a claim for service 
connection for cause of the veteran's death.  The Board 
finds, however, that the appellant has not been prejudiced by 
such because it is clear that she has actual knowledge of the 
evidence necessary to substantiate her claim.  For example, 
she has submitted a medical opinion which attempts to provide 
a nexus between disabilities for which the veteran was in 
receipt of compensation and his cause of death.  Also, in a 
statement received by her in January 2002, she made arguments 
that the veteran's service-connected disabilities had 
"progressively lead to the final exhaustion of [her] 
husband's body to fight for life and finally such severity 
was a material influence in accelerating death finalized by 
bronchopneumonia resulting in congestive heart failure."  
See letter from appellant, dated January 12, 2002; see also 
October 2003 hearing testimony.  Thus, any failure of VA to 
provide the appellant with the evidence necessary to 
substantiate her claim in the January 2001 letter was 
harmless error.

As noted above, the January 2001 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The claim for service connection for 
cause of the veteran's death was filed prior to the passage 
of the VCAA, and therefore it was impossible for a letter to 
be sent to the appellant prior to initial consideration of 
the claim.  The appellant has had an opportunity to respond 
to the VCAA letter, supplement the record, and participate in 
the adjudicatory process after the notice was given.  The 
claim was subsequently readjudicated by the RO in November 
2001, when it issued a statement of the case.  For these 
reasons, the appellant has not been prejudiced by the timing 
of a fully-compliant VCAA letter.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  In this appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefit if the claim 
should be granted.  Even though the notice was inadequate on 
this element, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the appellant's claim for service connection for cause of the 
veteran's death, as will be explained below.  As a result, 
any question as to the appropriate effective date to be 
assigned for this benefit is moot. 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  VA has obtained multiple private medical 
records identified by the appellant.  VA also obtained VA 
treatment records, and the appellant has submitted private 
medical records.  Further, VA obtained two medical opinions 
in connection with the claim.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.

II.  Service Connection for Cause of Death

At the October 2003 hearing, the appellant asserted that the 
residuals from the cerebrovascular accident, for which the 
veteran was in receipt of compensation under the provision of 
38 U.S.C.A. § 1151, had contributed significantly to the 
veteran's death.  She pointed to a July 2000 letter from Dr. 
Shetabi, wherein he noted the veteran had had a stroke and 
was hemiplegic.  He opined that the hemiplegia made the 
veteran "less than functional, enough to contribute at least 
to a terminal event such as bronchopneumonia to cause 
death."  The appellant testified that Dr. Shetabi had been 
"intimately involved" with the veteran's care for "well 
over 7 or 8 years."  She added that she thought had the 
veteran not had a cerebrovascular accident that he would 
still be alive.  

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization, 
medical or surgical treatment, or examination and not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, compensation under Chapter 11 
shall be awarded in the same manner as if the additional 
disability or death were service connected.  In this case, 
the veteran was awarded compensation for residuals of the 
cerebrovascular accident, involving left lower extremity 
neuropathy and left upper extremity neuropathy.  Rather than 
address these disabilities as being the result of 
"compensation under the provisions of 38 U.S.C.A. § 1151, 
the Board will address them as service-connected disabilities 
for simplicity, as they are to be treated like service-
connected disabilities in this circumstance.  

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulation provides that generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation (even 
100 percent) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributing cause of death from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
the disease primarily causing death.  38 C.F.R. § 
3.312(c)(3).  

Moreover, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  A 
service-connected disability is not generally held to have 
accelerated death unless such disability affects a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4).  Here, the veteran's service-
connected disabilities (right meniscectomy with degenerative 
joint disease, right leg dermatitis, left lower extremity 
neuropathy, and left upper extremity neuropathy) do not 
involve active processes affecting vital organs.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain 
conditions, such as malignant tumors, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed.  In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a layperson is not competent to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death.  The veteran's death certificate shows that 
he died in December 1999 as a result of bronchopneumonia due 
to or as a consequence of congestive heart failure/advanced 
emphysema, chronic obstructive pulmonary disease due to or as 
a consequence of heavy smoking.  The death certificate also 
listed extensive cancer of the larynx, stage 4, possible 
recurrence as an "other significant condition" contributing 
to death.  It was noted that the approximate interval between 
onset of the bronchopneumonia and death was seven to 10 days; 
the interval between onset of congestive heart failure and 
chronic obstructive pulmonary disease and death was three 
months to "years," and that the interval between onset of 
heavy smoking and death was "many years."  The death 
certificate is evidence against the appellant's claim, as 
there is no showing that hemiplegia or residuals of 
cerebrovascular accident, involving left lower extremity 
neuropathy and left upper extremity neuropathy were either 
one of the three immediate causes of death or an "other 
significant condition" that contributed to the veteran's 
death.  

It must be noted that the appellant does not assert, nor does 
the evidence show, that any of the conditions listed on the 
death certificate as either causing or contributing to the 
veteran's death were incurred during service or manifested 
during the presumptive period following service.  Service 
medical records do not show any complaints or findings 
indicative of any of these conditions during service or at 
separation.  Records of treatment during the years shortly 
after service, likewise, show no complaints or findings 
indicative of any of these conditions.  Squamous cell 
carcinoma was first diagnosed in 1988, which is decades after 
the veteran's discharge from service.  Chronic obstructive 
pulmonary disease and congestive heart failure were not 
objectively shown until December 1999, also decades after the 
veteran's discharge from service.  The death certificate 
notes that bronchopneumonia was first shown three months 
prior to the veteran's death.  As such there is no basis to 
warrant service connection on a direct or presumptive basis 
for any of the conditions listed on the death certificate.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1310; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312.

At the time of death, the veteran was service-connected for 
right meniscectomy with degenerative joint disease, rated as 
30 percent disabling, and right leg dermatitis, rated as 
noncompensably disabling.  He was also in receipt of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of cerebrovascular accident involving left lower 
extremity neuropathy, rated as 40 percent disabling, and left 
upper extremity neuropathy, rated as 30 percent disabling.  
The veteran had a combined evaluation of 70 percent and was 
in receipt of a total rating for compensation based upon 
individual unemployability at the time of his death as of 
April 22, 1997.  The appellant has not asserted, nor is there 
any competent evidence supporting such, that the service-
connected right knee or skin disabilities contributed to the 
veteran's death.  Thus, those disabilities are not being 
considered as having contributed to the veteran's death.

While hemiplegia was noted in the December 1999 terminal 
medical records, there was no indication that such disability 
had an impact on the veteran's death.  See 38 C.F.R. 
§ 3.312(c)(2).  For example, the veteran was admitted to the 
hospital on December 1, 1999.  At discharge on December 15, 
1999, Dr. Shetabi listed 14 final diagnoses, which included 
"status post left sided hemiplegia secondary to right 
hemispheric hemorrhage, stable."  Other final diagnoses were 
respiratory distress secondary to advanced chronic 
obstructive pulmonary disease, congestive heart failure, 
recent pneumonitis, staph coag negative sepsis, recent, 
poorly differentiated squamous cell carcinoma of the larynx 
with multiple recurrences, and others.  

The veteran was admitted again on December 17, 1999, in 
respiratory distress.  Dr. Shetabi noted the veteran's past 
medical history and that he had been transferred to his care 
in February or March 1998 (a little less than two years prior 
to the veteran's death).  He stated the veteran had had 
multiple recurrences of squamous cell carcinoma and had 
undergone a laryngectomy.  He also stated the veteran had 
recent right-sided pleural effusions but now had bilateral 
pleural effusions, which were believed to be congestive heart 
failure, infection, scar tissue, or chronic obstructive 
pulmonary disease.  Under the "Final Diagnoses" (which was 
at the time the veteran died), Dr. Shetabi listed the 
following:

1.  Respiratory failure secondary to 
bronchopneumonia.
2.  Advanced chronic obstructive pulmonary 
disease.
3.  Congestive heart failure.
4.  Poorly differentiated squamous cell 
carcinoma of the larynx with multiple 
recurrences in the past, currently no 
evidence of disease.
5.  Bilateral subclavian thrombosis.
6.  Recent staph sepsis.
7.  Left-sided hemiplegia, stable.
8.  Rule out male breast cancer on the 
right with chest wall nodules.  Biopsy 
done, results pending.  

Dr. Shetabi described the veteran's final hospital course 
noting that a chest x-ray showed persistence of pneumonia or 
that it was an old chronic scarred-off pattern of the lung.  
He stated the veteran's condition was slowly deteriorating 
and had gone into a state of unresponsiveness and eventually 
expired.  Dr. Shetabi concluded:

In summary, this is a patient who was a 
heavy smoker, had advanced [chronic 
obstructive pulmonary disease], recent 
[congestive heart failure,] had carcinoma 
of the larynx with multiple recurrences 
status post bilateral neck dissection, 
status post extenstive courses of 
radiotherapy and most recently 
chemotherapy for stage IV disease with 
complete resolution of his tumors after 
chemotherapy with last chemotheraphy in 
August 1999.

He was frequently hospitalized for 
treatment of pneumonia and respiratory 
failure.  He had bilateral subclavian 
thrombosis despite prolonged INR of over 
3. . . .  He eventually expired in a 
picture of respiratory failure . . . .

Dr. Shetabi noted that a biopsy was being conducted to 
determine if the veteran had breast cancer, and subsequently 
reported it was not breast cancer but mastastic disease of 
the larynx.  

The Board finds that the terminal medical records are 
evidence against the appellant's claim, as they fail to show 
that hemiplegia was either the principal cause of death or 
that it contributed substantially or materially to the 
veteran's death.  In listing the diagnoses at the time of the 
veteran's death, Dr. Shetabi included left-sided hemiplegia; 
however, in addressing the veteran's hospital course and 
death, Dr. Shetabi made no mention of hemiplegia having an 
impact during that time.  Rather, he mentioned the veteran's 
heavy smoking, chronic obstructive pulmonary disease, 
congestive heart failure, and carcinoma of the larynx-all of 
the exact same diseases/disorders mentioned in the death 
certificate that either were the immediate causes of death or 
a "significant" contributory cause.  The first four "final 
diagnoses" in the December 1999 terminal hospitalization 
report are the same four diagnoses entered in the death 
certificate, which would indicate that these are the disease 
processes that Dr. Shetabi found were the immediate causes of 
death and the condition that "contributed to death" but did 
not result in the underlying causes.  

The Board accords high probative value to the death 
certificate and the terminal hospital records because they 
are wholly consistent with each other, and they were created 
contemporaneously with the veteran's terminal treatment and 
death.  In the death certificate, Dr. Shetabi, in providing 
the immediate causes of death and the contributory cause of 
death, attested to the truth of such determinations.  See 
December 1999 Death Certificate (where Dr. Shetabi signed 
under "To the best of my knowledge, death occurred at the 
time, date, place and was due to the cause(s) stated").  Dr. 
Shetabi had an opportunity to include hemiplegia on the death 
certificate if he found that such, at a minimum, 
"contribut[ed] to death" but did not result in the 
underlying cause.  There was no such report in either the 
death certificate or in the discussion of the veteran's 
terminal hospital course that hemiplegia had contributed 
materially or substantially to the veteran's death.  For 
these reasons, the Board finds that the terminal hospital 
records are evidence against the appellant's claim.

In support of the appellant's contention, she has testified 
that the residual of cerebrovascular accident of the left 
lower extremity neuropathy and residual cerebrovascular 
accident left upper extremity neuropathy weakened the 
veteran, which contributed to his death.  The Board does not 
debate the fact that these disabilities had impacted on the 
veteran's health.  That being said, the matter of whether 
these disabilities materially contributed to the cause of his 
death by weakening him must be decided based on medical 
evidence from medical professionals qualified to offer such 
opinions.  As the appellant is not a medical professional, 
her statements and testimony are not sufficient, standing 
alone, to establish medical matters such as causation and 
aggravation.  See Espiritu, 2 Vet. App. 492.  Likewise, the 
Court has stated that the VA is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Consequently, to resolve this matter, the Board must rely on 
the competent medical evidence of record.

The appellant has submitted a letter from Dr. Shetabi.  In 
it, he noted that the veteran had been under his care for 
treatment of extensive cancer of the larynx with multiple 
recurrences.  He stated he was writing the letter at the 
request of a family member to clarify certain issues 
surrounding contributing factors to the veteran's death.  He 
added, "As I stated in my medical record, [the veteran] had 
a stroke in the past and he was hemiplegic.  It is my medical 
opinion that hemiplegia made this person less than 
functional, enough to contribute at least to a terminal event 
such as bronchopneumonia to cause death."  Dr. Shetabi noted 
that the other factors stated in his discharge summary had 
their own way of causing the veteran's terminal event.  He 
attached a copy of the terminal hospital record that showed 
the eight "Final Diagnoses" listed above. 

The Board finds that Dr. Shetabi's July 2000 medical opinion 
does not provide a nexus between the cause of the veteran's 
death and the hemiplegia or residuals following a 
cerebrovascular accident, involving left lower extremity 
neuropathy and left upper extremity neuropathy.  While his 
statement indicates that hemiplegia contributed to the 
veteran's death, it does not indicate that it contributed 
substantially or materially to the veteran's death.  Dr. 
Shetabi listed eight "final diagnoses" on the terminal 
hospital record, which would indicate that he felt that each 
of those diagnoses contributed in some way to the veteran's 
death.  This conclusion is based upon what his letter states 
when he notes that the other factors in the discharge summary 
"in their own way" caused the veteran's terminal event.  
However, when he completed the death certificate, Dr. Shetabi 
limited the diagnoses to those that were either the immediate 
causes of death or that which contributed substantially to 
the veteran's death.  As noted above, the first four 
diagnoses on the terminal hospital record are the same ones 
listed in the death certificate.  Here, based upon the 
wording of Dr. Shetabi's opinion, it does not appear that he 
is stating that the hemiplegia was either the immediate or 
underlying cause of death or that it contributed 
substantially or materially to the veteran's death.  Rather, 
he states that it "contributed at least to a terminal 
event," which the Board finds does not meet the standard of 
being either the principal cause of death or a contributory 
cause of death, as contemplated by the regulation.  See 
38 C.F.R. § 3.312(b), (c).  For these reasons, the Board 
finds that Dr. Shetabi's opinion does not provide a nexus 
between the cause of the veteran's death and residuals 
following a cerebrovascular accident, involving left lower 
extremity neuropathy and left upper extremity neuropathy.

The Board obtained a Veterans Health Administration opinion 
in connection with this claim from a VA pulmonologist.  In 
the July 2006 opinion, the VA examiner indicated he had 
reviewed the veteran's medical records and reported relevant 
medical history.  He stated that along with the recurrence of 
laryngeal carcinoma over a 10-year period, the veteran had 
several co-morbidities such as hypertension, asthma, and 
peripheral vascular disease, as well as arterial 
insufficiency requiring a bypass.  He noted the veteran was 
admitted with heart failure and pneumonia in November 1999 
and expired shortly thereafter.  The VA physician determined 
that the laryngeal carcinoma was incurable and that the 
veteran's metastatic laryngeal carcinoma had spread to the 
axilla in March 1994 and the right chest wall in January 
1999, which was near the site of the tracheostomy stoma.  He 
concluded that the contributory cause of death was the 
widespread recurrence of his laryngeal carcinoma.  This is 
the same contributory cause listed in the death certificate, 
which is additional evidence against the appellant's 
assertion that residuals of cerebrovascular accident 
involving left lower extremity neuropathy and left upper 
extremity neuropathy contributed substantially or materially 
to the veteran's death. 

VA had obtained a medical opinion in July 2000.  The examiner 
stated he had reviewed the evidence of record and reported 
the veteran's medical history, to include the multiple 
diseases the veteran had been diagnosed with near the time of 
his death.  However, the examiner noted that it was his 
opinion the hemiplegia was not the result of VA medical care.  
This latter conclusion caused the Board to get a second 
medical opinion, as it had already been determined that left 
lower extremity neuropathy and left upper extremity 
neuropathy were the result of VA medical care.  Thus, this 
medical opinion is premised on inaccurate facts and is 
accorded no probative value.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).

In summary, the Board finds that the conditions certified on 
the death certificate as causing and contributing to the 
veteran's death were not manifested during service or within 
many years after the veteran's discharge from service, and 
that the preponderance of medical evidence is against a 
showing that residuals of cerebrovascular accident involving 
left lower extremity neuropathy and left upper extremity 
neuropathy have substantially or materially contributed to 
the cause of his death, for the reasons described above.  The 
preponderance of the evidence is against the appellant's 
claim, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for cause of the veteran's death is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


